ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-110, concluding that WILLIAM P. MIKITA, JR., of WOODBRIDGE, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 1.5(c) (failure to provide client with written statement of outcome on conclusion of contingent fee matter), RPC 5.3(b) ( failure to supervise non-lawyer assistants), RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that WILLIAM P. MIKITA, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.